PER CURIAM.
We sua sponte consolidate these two appeals, both arising out of the same medical malpractice action. We affirm on the merits of the main appeal, finding that no reversible error has been demonstrated. We do not believe the record supports, for instance, appellants’ claim that they were prejudiced by the court’s instructions to the jury or the form of the verdict.
We also affirm the award of attorney’s fees to the appellee, but certify the issue raised to the supreme court as a question of great public importance.
Does the holding in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985) preclude an attorney’s fee in a medical malpractice action above the percentage amount set out in the contingency fee agreement between claimant and her counsel, where the agreement provides that the fee upon recovery shall be the higher of the percentage amount or an amount awarded by the court?
ANSTEAD, LETTS and GARRETT, JJ., concur.